DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 16-20) in the reply filed on 11/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Response to Amendment
Amendment filed on 11/21/2022 has been entered. Claims 1-15 have been cancelled. Claims 21-35 are newly added. Claims 16-35 are pending in the application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 22, 26-28, 30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US Pub 2020/0194362).
Regarding claim 21, Park (figs. 1-12) teaches a method comprising: 
forming a redistribution structure coupled to a conductive feature (external connector 180, [0039]) of a substrate (motherboard, [0039]), comprising:
depositing and patterning a first conductive layer (redistribution layer 121, [0024]),
depositing a first insulating layer (insulating layer 111, [0024]) over the first conductive layer, the first insulating layer comprising a first filler-free insulating material (“resin not containing a filler”, [0044]),
forming openings (vias 122V, [0049]) in the first insulating layer to expose portions of the first conductive layer,
depositing and patterning a second conductive layer (second redistribution layer 122, [0047]) over the first insulating layer, the second conductive layer coupled to the first conducting layer through the openings, and
depositing a second insulating layer (insulating layer 112, [0025]) over the second conductive layer, the second insulating layer comprising a second filler-free insulating material (“the insulation layers 115, 111, 112, and 113 and the passivation layer 170 may be formed of the same material”, [0068]); and
forming a conductive connector (bond pad 125 or bump B, [0055]) over the redistribution structure, the conductive connector electrically coupled to the redistribution structure. 
Regarding claim 22, Park teaches the method of claim 21, wherein the first filler-free insulating material is different than the second filler-free insulating material (epoxy or polyimide, [0026]).
Regarding claim 26, Park teaches the method of claim 21, wherein after depositing the second insulating layer, forming the conductive connector over the redistribution structure without performing a planarization or polishing process ([0051]).
Regarding claim 27, Park teaches the method of claim 21, wherein depositing the second conductive layer (122) comprises: 
depositing a seed layer and depositing a metal layer over the seed layer (a plurality of layers, [0033]), wherein the seed layer conformally coats a recess in the first insulating layer, the recess exposing a portion of the first conductive layer.
Regarding claim 28, Park teaches the method of claim 21, further comprising: 
attaching a die (chip 150, [0054]) to an opposite side of the substrate from the redistribution structure; and depositing an encapsulating material (molding portion 165, [0056]) laterally surrounding the die.
Regarding claim 30, Park (figs. 1-12) teaches a method comprising: 
forming a first redistribution structure, comprising: 
depositing a first metallization pattern (UBM layer 140, [0032]), the first metallization pattern having a first thickness (thickness T, [0032]), 
depositing a first insulating layer (insulating layer 115, [0024]) adjacent the first metallization pattern, the first insulating layer comprising a filler free material (“resin not containing a filler”, “the insulation layers 115, 111, 112, and 113 and the passivation layer 170 may be formed of the same material”, [0044] and [0068]), and 
depositing a second metallization pattern (redistribution layer 121, [0032]) adjacent the first insulating layer, wherein the first insulating layer (115) has a second thickness between the first metallization pattern and the second metallization pattern, wherein the second thickness is less than the first thickness;
attaching a die (chip 150, [0037]) over the first redistribution structure; and
encapsulating the die in an encapsulant (molding portion 165, [0038]).
Regarding claim 32, Park teaches the method of claim 30, wherein the die (150) includes a micro-electro-mechanical-system device (MEMS, [0021]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 23, 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee et al (US Pub 2008/0081459).
Regarding claim 16, Park (figs. 1-12) teaches a method comprising:
depositing a first metallization pattern (redistribution layer 121, [0024]) on a substrate (motherboard, [0039]);
depositing a first insulating layer (insulating layer 111, [0024]) over the first metallization pattern, the first insulating layer being filler-free (“resin not containing a filler”, [0044]);
forming a first opening (via 122V, [0049]) through the first insulating layer to expose a portion of the first metallization pattern;
without leveling the first insulating layer, depositing a second metallization pattern (second redistribution layer 122, [0047]) over the first insulating layer and in the first opening; and
depositing a second insulating layer (insulating layer 112, [0025]) over the second metallization pattern, the second insulating layer being filler-free (“the insulation layers 115, 111, 112, and 113 and the passivation layer 170 may be formed of the same material”, [0068]).
	Park teaches the first insulating layer (111), but does not teach curing the first insulating layer, causing the first insulating layer to shrink less than 5%.
	Lee (figs. 3-4B) teaches curing the insulating layer (dielectric layer 145, [0026], causing the first insulating layer to shrink less than 5% (less than 10%, [0026]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the insulating layer 111 of Park with cured dielectric layer 145 of Lee in order to improve “mechanical properties, such as high yield strength and high elongation to break” of the dielectric layer as taught by Lee, [0026].
Regarding claim 17, Park teaches the first insulating layer shrinks by less than 10% ([0026]), but does not teach wherein the first insulating layer shrinks by between 1% and 5%.
The above-cited claims differ from the prior art by using various process parameters (such as an insulating layer shrinks by between 1% and 5%.). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 18, Park teaches the first insulating layer, but does not wherein the first insulating layer has a different shrinkage rate than the second insulating layer.
Lee teaches the insulating layer has a different shrinkage rate (shrinking minimally, less than 10% by volume, [0026] and figs. 4A-4B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the insulating layer of Park with dielectric layer 145 having different shrinkage rate of Lee in order to improve “mechanical properties, such as high yield strength and high elongation to break” of the dielectric layer as taught by Lee, [0026].
Regarding claim 19, Park teaches the method of claim 16, wherein the first metallization pattern is deposited over a carrier (external connector 180, [0039]).
Regarding claim 23, Park teaches the second insulating layer (insulating layer 112, [0025]), but does not teach wherein after depositing the second insulating layer, an upper surface of the second insulating layer is wavy.
Lee teaches an upper surface of the insulating layer (layer 410, [0024]) is wavy.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the insulating layer of Park with dielectric layer 410 of Lee in order to improve “mechanical properties, such as high yield strength and high elongation to break” of the dielectric layer as taught by Lee, [0026].
Regarding claim 24, Park teaches the he upper surface of second insulating layer (insulating layer 112, [0025]), but does not teach wherein a difference between an average peak of the upper surface and an average valley of the upper surface is between 3 µm and 5 µm.
Lee teaches an upper surface of the insulating layer (non-planar layer 410, [0024]) has a thickness of about 5-15 microns and the ratio x/y equal to or less than about 0.8 [0025])
The above-cited claims differ from the prior art by using various process parameters (such as a difference between an average peak of the upper surface and an average valley of the upper surface is between 3 µm and 5 µm.). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 35, Park teaches the first insulating layer, but does not teach curing the first insulating layer, wherein after curing the first insulating layer, an upper surface of the first insulating layer is wavy. 
Lee (figs. 3-4B) teaches curing the insulating layer (dielectric layer 145, [0026], wherein after curing the first insulating layer, an upper surface of the first insulating layer is wavy. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the insulating layer of Park with cured dielectric layer 145 of Lee in order to improve “mechanical properties, such as high yield strength and high elongation to break” of the dielectric layer as taught by Lee, [0026].

Allowable Subject Matter
Claims 20, 25, 29, 31, 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests flipping the carrier over; attaching an integrated circuit die to the carrier; and depositing an encapsulant laterally surrounding the integrated circuit die.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892